Exhibit 10.11

Wyeth

2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN

(Including amendments through December 5, 2007)

Section 1. Purpose. The purpose of the 2005 Amended and Restated Stock Incentive
Plan (the “Plan”) is to provide favorable opportunities for officers and other
key employees (“Participants”) of Wyeth (the “Company”) and its subsidiaries to
acquire shares of Common Stock of the Company and to benefit from the
appreciation thereof. Such opportunities should provide an increased incentive
for Participants to contribute to the future success and prosperity of the
Company, thus enhancing the value of the stock for the benefit of the
stockholders, and increase the ability of the Company to attract and retain
individuals of exceptional skill upon whom, in large measure, its sustained
progress, growth and profitability depend. It is the further purpose of this
Plan to permit the granting of awards that will constitute performance-based
compensation for certain executive officers, as described in Section 162(m) of
the Internal Revenue Code of 1986, as amended and the applicable rulings and
regulations thereunder (the “Code”), (“162(m) Awards”).

Pursuant to the Plan, options to purchase the Company’s Common Stock (“Options”)
and Restricted Stock (as defined in Section 6) may be granted to Participants by
the Company. Options granted under the Plan may be either incentive stock
options, as defined in Section 422(b) of the Code herein referred to as
“incentive stock options,” or options which do not meet the requirements of
Section 422(b) of the Code, herein referred to as “non-qualified stock options.”

It is intended, except as otherwise provided herein, that incentive stock
options may be granted under the Plan and that such incentive stock options
shall conform to the requirements of Section 422 and 424 of the Code and to the
provisions of this Plan and shall otherwise be as determined by the Committee
(as hereinafter defined). The terms “subsidiaries” and “subsidiary corporation”
shall have the meanings given to them by Section 424 of the Code. All section
references to the Code in this Plan are intended to include any amendments or
substitutions therefor subsequent to the adoption of the Plan.

Section 2. Administration. The Plan shall be administered by a Compensation and
Benefits Committee (the “Committee”) consisting of two or more members of the
Board of Directors of the Company (the “Board”), each of whom shall meet the
requirements for (i) a “non-employee director” within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(ii) an “outside director” within the meaning of Section 162(m) of the Code and
(iii) an “independent director” under the New York Stock Exchange listing rules
and any other required independence standards. The Committee shall have full
authority to grant Options and Restricted Stock, to interpret the Plan and to
make such rules and regulations and establish such procedures as it deems
appropriate for the administration of the Plan, taking into consideration the
recommendations of management. The decisions of the Committee shall be binding
and conclusive for all purposes and upon all persons unless and except to the
extent that the Board shall have previously directed that all or specified types
of decisions of the Committee shall be subject to approval by the Board.
Notwithstanding the



--------------------------------------------------------------------------------

foregoing and anything else in the Plan to the contrary, the Committee, in its
sole discretion, may delegate the Committee’s authority and duties under the
Plan to the Chief Executive Officer of the Company, or to any other committee,
in either case to the extent permitted under applicable law, under such
conditions and limitations as the Board or the Committee may from time to time
establish, except that only the Committee may make any determinations regarding
awards to Participants who are subject to Section 16 of the Exchange Act or
Section 162(m) of the Code or which by law may not be delegated.

Section 3. Number of Shares. The total number of shares which may be sold or
awarded under the Plan shall not exceed 45 million shares of the Company’s
Common Stock, of which up to 6 million may be granted as Restricted Stock. The
total number of shares for which Options may be granted under the Plan to any
Participant during any one fiscal year of the Company shall not exceed
4.5 million. The total number of shares for which Restricted Stock awards that
are intended to be 162(m) Awards may be granted under the Plan to any
Participant during any one fiscal year of the Company shall not exceed 600,000,
and the maximum number of shares that could be issued in respect of a 162(m)
Award shall be two times that limit. The shares may be authorized and unissued
or issued and reacquired shares, as the Board from time to time may determine.
Shares with respect to which Options are not exercised prior to termination of
the Option, or that are part of a Restricted Stock award that is forfeited
before the restrictions lapse, shall again be available for Options and
Restricted Stock thereafter granted under the Plan, to the fullest extent
permitted by law.

Section 4. Participation. The Committee may, from time to time, grant Options
and Restricted Stock to Participants and shall determine the number of shares
subject to each grant.

Section 5. Terms and Conditions of Options. The terms and conditions of each
Option shall be set forth in an agreement or agreements between the Company and
the Participant. Such terms and conditions shall include the following as well
as such other provisions, not inconsistent with the Plan, as may be deemed
advisable by the Committee:

(a) Number of Shares. The number of shares subject to the Option.

(b) Option Price. The option price per share (the “Option Price”), shall not be
less than 100% of the Fair Market Value of a share of the Company’s Common Stock
on the date the Option is granted. Fair Market Value of the Common Stock as of
any date, shall be deemed to be the closing price of the Common Stock on the
Consolidated Transaction Reporting System on such date or if such date is not a
trading day, on the most recent trading day prior to such date. Once granted,
except as provided in Section 7, the Option Price of outstanding Options may not
be reduced, whether by repricing exchange or otherwise.

(c) Date of Grant. The date of grant of an Option shall be the date when the
Committee meets and awards such Option, or such later date as the Committee
shall designate.

 

2



--------------------------------------------------------------------------------

(d) Payment. The Option Price multiplied by the number of shares to be purchased
by exercise of an Option shall be paid upon the exercise thereof. Unless the
terms of an Option provide to the contrary, upon exercise, the aggregate Option
Price shall be payable (i) in cash equal to such aggregate Option Price, (ii) in
shares of the Company’s Common Stock owned by the Participant (which, for so
long as necessary to avoid adverse accounting treatment, must have been held by
the Participant at least six months) having a Fair Market Value on the day
immediately preceding the date of exercise at least equal to such aggregate
Option Price, (iii) a combination of the above methods, or (iv) by any other
means approved by the Committee, including under any approved cashless exercise
mechanism. Payment of the aggregate Option Price shall be made and received by
the Company prior to the delivery of the shares as to which the Option was
exercised. The right to deliver, in full or partial payment of the Option Price,
any consideration other than cash shall be limited to such frequency as the
Committee shall determine in its absolute discretion. A Participant shall have
none of the rights of a stockholder with respect to an Option until the shares
of Common Stock underlying such Option are issued to him or her. In order to be
validly exercised, the aggregate Option Price and all necessary exercise
documentation must be submitted to the Company or its designated agent not later
than the close of trading on the date of expiration of the Option or, if such
date is not a trading day, the close of trading on the last trading day prior to
the date of expiration of the Option.

(e) Term of Options. Each Option granted pursuant to the Plan shall be for the
term specified in the applicable option agreement (the “Option Agreement”).

(f) Exercise of Option. Unless otherwise provided in the applicable Option
Agreement, (i) no Option granted under the Plan may be exercisable earlier than
the later of (A) one year from the date of grant or (B) the date on which the
Participant completes two years of continuous employment with the Company or one
or more of its subsidiaries, and (ii) in the event of a Participant’s death,
Retirement (as defined below) or Disability (as defined below), any Options held
by such Participant shall become exercisable on his or her Retirement date, the
date his or her employment terminates on account of Disability or the date of
his or her death provided he or she has been in the continuous employment of the
Company or one or more of its subsidiaries for at least two years at such time.
No Option may be exercised after it is terminated as provided in paragraph
(g) of this Section, and no Option may be exercised unless the Participant is
then employed by the Company or any of its subsidiaries and shall have been
continuously employed by the Company or one or more of such subsidiaries since
the date of the grant of his or her Option, except (x) as provided in paragraph
(g) of this Section, and (y) in the case of the Participant’s Retirement or
Disability (in which case the Participant may exercise the Option to the extent
he or she was entitled to exercise it at the time of such termination or such
shorter period as may be provided in the Option Agreement) or death (in which
case the Option may be exercised by the Participant’s legal representative or
legatee or such other person designated by an appropriate court as the person
entitled to exercise such Option to the extent the Participant was entitled to
exercise it at the time of his or her death). As used in this Section 5,
“Retirement” shall mean termination of the Participant’s full-time employment on
or after the earliest retirement age under any qualified retirement plan of the
Company or its subsidiaries

 

3



--------------------------------------------------------------------------------

which covers the Participant, or age 55 with 5 continuous years of such
employment if there is no such plan, and “Disability” shall mean termination of
the Participant’s full-time employment for reason of disability for purposes of
at least one qualified retirement plan or long term disability plan maintained
by the Company or its subsidiaries in which the Participant participates.
Non-qualified stock options and incentive stock options may be exercised
regardless of whether other Options granted to the Participant pursuant to the
Plan are outstanding or whether other stock options granted to the Participant
pursuant to any other plan are outstanding.

(g) Termination of Options. Unless otherwise provided in the applicable Option
Agreement, an Option, to the extent not validly exercised, shall terminate at
the end of its stated term or, if earlier, upon the occurrence of the first of
the following events:

(i) Three months after termination by the Company or one of its subsidiaries of
the Participant’s employment for any reason other than in the case of death,
Retirement, Disability, or deliberate gross misconduct determined in the sole
discretion of the Committee, during which three month period the Option may be
exercised by the Participant to the extent the Participant was entitled to
exercise it at the time of such termination;

(ii) Concurrently with the time of termination by the Company or one of its
subsidiaries of the Participant’s employment for deliberate gross misconduct
determined in the sole discretion of the Committee (for purposes only of this
subparagraph (ii) an Option shall be deemed to be exercised when the Participant
has received the stock certificate (or valid instructions in the case of
delivery of uncertificated shares) representing the shares for which the Option
was exercised); or

(iii) Concurrently with the time of a Participant’s voluntary termination of his
or her employment with the Company or one of its subsidiaries for reasons other
than Retirement or Disability.

Notwithstanding the above, no Option shall be exercisable after termination of
employment unless the Participant shall have, for the entire time period during
which his or her Options were exercisable, (a) refrained from becoming or
serving as an officer, director, partner or employee of any individual
proprietorship, partnership or corporation, or the owner of a business, or a
member of a partnership which conducts a business in competition with the
Company or renders a service (including without limitation, advertising agencies
and business consultants) to competitors with any portion of the business of the
Company, (b) made himself or herself available, if so requested by the Company,
at reasonable times and upon a reasonable basis to consult with, supply
information to, and otherwise cooperate with, the Company and (c) refrained from
engaging in deliberate action which, as determined by the Committee, causes
substantial harm to the interests of the Company or, if occurring before
termination of employment, would have otherwise constituted deliberate gross
misconduct for purposes of Section 5(g)(ii). If these conditions are not
fulfilled, the Participant shall forfeit all rights to any unexercised Option as
of the date of the breach of the condition.

 

4



--------------------------------------------------------------------------------

(h) Non-transferability of Options. Options shall not be transferable by the
Participant other than by will or the laws of descent and distribution, and
Options shall during his or her lifetime be exercisable only by the Participant;
provided, however, that the Committee may, in its sole discretion, allow for
transfer of Options (other than incentive stock options, unless such
transferability would not adversely affect incentive stock option tax treatment)
but only for estate planning purposes.

(i) Applicable Laws or Regulations. The Company’s obligation to sell and deliver
stock under the Option is subject to such compliance as the Company deems
necessary or advisable with federal and state laws, rules and regulations.

(j) Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value of the Company’s Common Stock, determined at the time of
grant, with respect to which incentive stock options granted under this or any
other Plan of the Company are exercisable for the first time by a Participant
during any calendar year exceeds $100,000, or such other amount as may be
permitted under the Code, such excess shall be considered non-qualified stock
options.

Notwithstanding anything in the Plan to the contrary, any incentive stock option
granted to any Participant who, at the time of grant, is the owner, directly or
indirectly, of stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any subsidiary
thereof, shall (i) have a term not exceeding five years from the date of grant
and (ii) shall have an Option Price of not less than 110% of the Fair Market
Value of the Company’s Common Stock on the date the incentive stock option is
granted.

Section 6. Restricted Stock Awards. The Committee may, in its sole discretion,
from time to time, make awards of shares of the Company’s Common Stock or awards
of units representing shares of the Company’s Common Stock, to Participants in
such quantity, and on such terms, conditions and restrictions (whether based on
performance standards, periods of service or otherwise) as the Committee shall
establish (“Restricted Stock”). Notwithstanding the foregoing sentence, any
award of Restricted Stock that is intended to be a 162(m) Award shall be subject
to restrictions based on performance standards related to earnings, adjusted
earnings or net income per share of Common Stock of the Company, price per share
of Common Stock of the Company, return on equity or total shareholder return of
the Company’s Common Stock, pre-tax profits, return on assets or invested
capital, sales, operating income, cash flow measures, operating or profit
margins, working capital measures, market share, income before taxes, net
income, adjusted net income, revenue, cost reductions or any combination of the
foregoing. Such performance goals may be based on the achievement of specified
levels of Company performance or performance of one or more divisions of the
Company or performance relative to the performance of other corporations. The
terms, conditions and restrictions of any Restricted Stock award, including
162(m) Awards, made under this Plan shall be set forth in an agreement or
agreements between the Company and the Participant. The Committee retains the
right to increase or decrease the amount of a Restricted Stock award based on
the degree to which any

 

5



--------------------------------------------------------------------------------

performance goals are attained; provided, however, that with respect to a 162(m)
Award, the Committee may not increase the amount of such award, but may reduce
the amount of such award below the maximum amount that could be paid in its
discretion.

(a) Issuance of Restricted Stock. The Committee shall determine the manner in
which Restricted Stock shall be held during the period it is subject to
restrictions. The Committee shall not have the discretionary authority to
accelerate or delay issuance of shares of Restricted Stock that constitute a
deferral of compensation within the meaning of Section 409 of the Code, except
to the extent that such acceleration or delay may, in the discretion of the
Committee, be effected in a manner that will not cause any person to incur
taxes, interest or penalties under Section 409A of the Code (“Section 409A
Compliance”).

(b) Stockholder Rights. Beginning on the date of grant of the Restricted Stock
award and subject to the execution of the applicable award agreement by a
Participant and subject to the terms, conditions and restrictions of the
applicable award agreement, the Committee shall determine to what extent the
Participant has the rights of a stockholder of the Company including, but not
limited to, whether the Participant has the right to vote the shares or to
receive dividends or dividend equivalents.

(c) Restriction on Transferability. No Restricted Stock award may be assigned or
transferred, pledged or sold prior to its delivery to a Participant or, in the
case of a Participant’s death, to the Participant’s legal representative or
legatee or such other person designated by an appropriate court; provided,
however, that the Committee may, in its sole discretion, allow for transfer of a
Restricted Stock award but only for estate planning purposes.

(d) Delivery of Shares. Upon the satisfaction of the terms, conditions and
restrictions contained in the Restricted Stock award agreements or as otherwise
determined by the Committee, the Company shall deliver, as soon as practicable,
to the Participant (or permitted transferee), or in the case of his or her death
to his or her legal representative or legatee or such other person designated by
an appropriate court, a stock certificate (or proper crediting in uncertificated
shares) for the appropriate number of shares of the Company’s Common Stock, free
of all such restrictions, except for any restrictions that may be imposed by
law.

(e) Forfeiture of Restricted Stock. Subject to Section 6(f), all of the shares
or units with respect to a Restricted Stock award shall be forfeited and all
rights of the Participant with respect to such shares or units shall terminate
unless the Participant continues to be employed by the Company or its
subsidiaries until the expiration of the forfeiture period and the satisfaction
of any other conditions set forth in the applicable award agreement.

(f) Waiver of Forfeiture Period. Notwithstanding any other provisions of the
Plan, the Committee may, in its sole discretion, waive the forfeiture period and
any other conditions set forth in any award agreement under certain
circumstances (including the death, Disability or Retirement (as defined in the
applicable Restricted Stock award

 

6



--------------------------------------------------------------------------------

agreement) of the Participant or a material change in circumstances arising
after the date of an award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the restricted shares) as the Committee
shall deem appropriate; provided, however, that discretion to waive the
forfeiture period shall not apply to any 162(m) Awards. With respect to 162(m)
Awards, the Committee shall have the right to provide in the applicable award
agreement that the Restricted Stock shall be paid in the event of death,
Disability or Retirement (as defined in the applicable Restricted Stock award
agreement) of the Participant if the Committee certifies that the applicable
performance criteria have been satisfied, provided that in no event shall such
162(m) Award be paid prior to the date such 162(m) Award would have been paid
had the Participant remained employed by the Company.

Section 7. Adjustment in Event of Change in Stock. Subject to Section 8, in the
event of a stock split, stock dividend, cash dividend (other than a regular cash
dividend), combination of shares, merger, or other relevant change in the
Company’s capitalization, the Committee shall adjust in the manner determined by
the Committee in its sole discretion to be appropriate (i) the number and kind
of shares available for issuance under the Plan (including the number of shares
that may be granted as Restricted Stock), (ii) the maximum number of shares for
which Options may be granted to any Participant during any one fiscal year of
the Company, (iii) the number, kind and Option Price of shares subject to
outstanding Options and/or (iv) the number and kind of shares subject to
outstanding Restricted Stock awards; provided, however, that, except in the case
of incentive stock options, the number, kind and Option Price of shares subject
to outstanding Options shall be adjusted in the manner described in
Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations; provided, further,
that the case of incentive stock options, to the extent permitted by Sections
422 and 424 of the Code, in the event that the outstanding shares of Common
Stock of the Company are increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company or of
another corporation, through reorganization, merger, consolidation, liquidation,
recapitalization, reclassification, stock split-up, combination of shares or
dividend, appropriate adjustment in the number and kind of shares as to which
Options may be granted and as to which Options or portions thereof then
unexercised shall be exercisable, and in the Option Price thereof, shall be made
to the end that the proportionate number of shares or other securities as to
which Options may be granted and the Participant’s proportionate interests under
outstanding Options shall be maintained as before the occurrence of such event;
provided, that any such adjustment in shares subject to outstanding Options
(including any adjustments in the Option Price) shall be made in such manner as
not to constitute a modification as defined by subsection (h)(3) of Section 424
of the Code; and provided, further, that, in the event of an adjustment in the
number or kind of shares under a Restricted Stock award pursuant to this
Section 7, any new shares or units issued to the Participant in respect thereof
shall be subject to the same terms, conditions and restrictions as the
underlying Restricted Stock award for which the adjustment was made; provided,
that any adjustments made to a Restricted Stock award that is intended to be a
162(m) Award shall be made in such a manner that the requirements of the
exception to Code Section 162(m) continue to be satisfied.

 

7



--------------------------------------------------------------------------------

Section 8. Effect of a Change of Control.

(a) For purposes of this Section 8, “Change of Control” shall unless the Board
of Directors of the Company otherwise directs by resolution adopted prior
thereto or, in the case of a particular award, the applicable award agreement
states otherwise, be deemed to occur if (i) any “person” (as that term is used
in Sections 13 and 14(d)(2) of the Exchange Act) other than a Permitted Holder
(as defined below) is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of 50% or more of
either the outstanding shares of Common Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally,
(ii) during any period of two consecutive years, individuals who constitute the
Board of Directors of the Company at the beginning of such period cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s stockholders of each new director was
approved by a vote of at least three-quarters of the directors then still in
office who were directors at the beginning of the period or (iii) the Company
undergoes a liquidation or dissolution or a sale of all or substantially all of
the assets of the Company. No merger, consolidation or corporate reorganization
in which the owners of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally prior to said
combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control. As used herein,
“Permitted Holder” means (i) the Company, (ii) any corporation, partnership,
trust or other entity controlled by the Company and (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any such
controlled entity.

(b) Except to the extent reflected in a particular Option Agreement or award
agreement, in the event of a Change of Control:

(i) Notwithstanding any vesting schedule, or any other limitation on exercise or
vesting, all outstanding Options shall immediately become 100% vested and
exercisable, and the restrictions shall expire immediately with respect to 100%
of all outstanding Restricted Stock awards; and

(ii) The Committee may, in its discretion and upon at least ten days advance
notice to the affected persons, cancel any outstanding Options or Restricted
Stock awards that do not constitute a deferral of compensation within the
meaning of Section 409A of the Code, and pay to the holders thereof, in cash,
the value of such Options or Restricted Stock awards based upon the highest
price per share of Company Common Stock received or to be received by other
stockholders of the Company in connection with the Change of Control; and

(iii) Issuance of any outstanding Restricted Stock awards that constitute a
deferral of compensation within the meaning of Section 409A of the Code shall
not be accelerated.

Section 9. Amendment and Discontinuance.

(a) The Board of Directors of the Company may from time to time amend or revise
the terms of the Plan, or may discontinue the Plan at any time as permitted by
law, provided, however, that such amendment shall not (except as provided in
Section 7), without further approval of the stockholders, (i) increase the
aggregate number of shares with respect to which awards may be made under the
Plan; (ii) change the manner of determining the Option Price

 

8



--------------------------------------------------------------------------------

(other than determining the Fair Market Value of the Common Stock to conform
with applicable provisions of the Code or regulations and interpretations
thereunder); (iii) extend the term of the Plan or the maximum period during
which any Option may be exercised or (iv) make any other change which, in the
absence of stockholder approval, would be prohibited by the listing requirements
of the national stock exchange on which the Common Stock is listed and traded,
or would cause awards granted under the Plan which are then outstanding, or
which may be granted in the future, and which are intended to be Section 162(m)
Awards, to fail to meet the exemptions provided by Section 162(m) of the Code.
No amendments, revision or discontinuance of the Plan shall, without the consent
of a Participant, in any manner adversely affect his or her rights under any
Awards theretofore granted under the Plan. The discontinuance of the Plan shall
not result in the acceleration of issuance of shares of Wyeth common stock
underlying a Restricted Stock award unless the Board or the Committee
determines, in its discretion, to accelerate issuance and such acceleration may
be effected in a manner that will result in Section 409A Compliance.

(b) Notwithstanding anything in Section 9(a) to the contrary, the Committee
shall have the right to unilaterally amend, modify or discontinue the Plan, or
any provision of the Plan, any Option Agreement or Restricted Stock award
agreement or any provision of an Option Agreement or Restricted Stock award
agreement and, in each case, without the consent of any Participant, provided
such amendment, modification or discontinuance is necessary or desirable to
comply with applicable law. With respect to any Restricted Stock award that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code, any such amendment, modification or discontinuance must be necessary to
ensure Section 409A Compliance and be effected in a manner that will result in
Section 409A Compliance. With respect to any Option or any Restricted Stock
award that does not constitute a deferral of compensation within the meaning of
Section 409A of the Code, nothing in the Plan shall require any amendment or
revision to the definition of Change in Control. All determinations and actions
made by the Board of Directors or the Committee pursuant to this Section 9(b)
shall be final, conclusive and binding on all persons.

Section 10. Effective Date and Duration. The Plan was originally adopted by the
Board of Directors of the Company on March 3, 2005, subject to approval by the
stockholders of the Company at a meeting held in April 2005. The Plan was
approved at the April 2005 annual meeting. The Plan was amended and restated on
January 25, 2007, and approved by the stockholders of the Company at a meeting
held on April 26, 2007. The Plan was further amended on November 19, 2007 for
purposes of Section 409A. No Option may be granted and no stock may be awarded
under the Plan before March 3, 2005 nor after March 3, 2015.

Section 11. Tax Withholding. Notwithstanding any other provision of the Plan,
the Company or its subsidiaries, as appropriate, shall have the right to deduct
from all awards under the Plan cash and/or stock, valued at Fair Market Value on
the date of payment, an amount necessary to satisfy all federal, state, foreign
or local taxes as required by law to be withheld with respect to such awards. In
the case of awards paid in the Company’s Common Stock, the Participant or
permitted transferee may be required to pay to the Company or a subsidiary
thereof, as appropriate, the amount of any such taxes which the Company or
subsidiary is required to withhold, if any, with respect to such stock. Subject
in particular cases to the disapproval of the Committee, the Company may accept
shares of the Company’s Common Stock of equivalent fair market value in payment
of such withholding tax obligations if the Participant elects to make payment in
such manner.

 

9



--------------------------------------------------------------------------------

Section 12. Construction and Conditions. The Plan and Options and Restricted
Stock granted thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware and in accordance with such federal law as may
be applicable.

Neither the existence of the Plan nor the grant of any Options or Restricted
Stock pursuant to the Plan shall create in any Participant the right to continue
to be employed by the Company or its subsidiaries. Employment shall be “at will”
and shall be terminable “at will” by the Company or the Participant with or
without cause. Any oral statements or promises to the contrary are not binding
upon the Company or the Participant.

References herein to sections are references to sections of the Plan, unless
otherwise provided.

 

10